Citation Nr: 9913302	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for degenerative disc 
disease, and herniated disc, L5-S1.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



REMAND

The appellant had two periods of active service from August 
1977 to November 1977, and from November 1990 to June 1991. 
There appear to be additional periods of inactive duty for 
training (INACDUTRA) and active duty for training (ACDUTRA) 
with the Georgia Army National Guard (GaARNG).  He served in 
the Southwest Asian Theater of operations during the Persian 
Gulf War. The instant claim arises from this period of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and to ensure full compliance 
with due process requirements.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998). This duty to 
assist involves obtaining relevant medical reports, opinions, 
and examinations where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet.App. 461 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Littke v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990). 

The appellant contends, in essence, that he suffers from a 
back injury incurred in February 1991 when he lifted an M2 
gas burner, and stepped into a hole. Specifically, it is 
noted that he sprained his back.  It is asserted that the 
current pathology at issue stems from this lower back sprain.

The service evidence consists of extensive GaARNG medical 
records.  Before rendering a decision, it must be determined 
whether the appellant was on ACDUTRA status, or any form of 
active duty status during the period from June 1991 to the 
present time.  

In addition, GaARNG, and private medical records indicate a 
second or possibly third intervening back accident, after 
1991, and prior to the current claim.  The record indicates 
that the appellant suffered from another possible lifting 
accident in 1994 (GaARNG), as well as a possible work related 
injury to his back.  The private medical records refer to 
letters and reports sent to "Jones, Hill & Mercer," 
underwriters, claims adjusters, etc.  These records are not 
of file at this time. It does not appear that any attempt to 
locate and obtain these  records were made. 

It is unclear exactly what duties the appellant may have 
performed in his employment.  There is indication that he was 
employed as a forklift driver and a front-end loader operator 
for at least part of the time period.  It is unclear whether 
there are sick day records, physical examination reports, or 
other documents that may assist in the adjudication of this 
claim.  If the appellant has left this position, and been 
awarded Social Security Benefits, these records must also be 
obtained. 

It is the opinion of the Board that the aforementioned 
records pertaining to the appellant's back disorder, if they 
can be obtained, might be probative as to the etiology of 
currently demonstrated back pathology.

In addition, while a VA examiner in June 1998, opined that 
the appellant suffered from degenerative joint disease of L5-
S1, no opinion as to the etiology of his back pathology was 
given.  In view of the medical evidence, particularly of a 
possible intervening 1994 ACDUTRA, or INACDUTRA back injury, 
and, or a work related back injury, it is unclear what 
residuals of the February 1991 injury may be identified.  
Clarification is needed on this point prior to entry of an 
appellate decision. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should contact the appellant to 
determine the names, addresses, and dates 
of any treatment, and of any physicians, 
hospitals, or treatment centers (private, 
or VA ) who provided him with relevant 
treatment for his back disorders, from 
1991 to the present time, if any, not 
already associated with the claims file.  
In addition, employer information and 
releases should be obtained to ascertain 
whether the employer might have physical 
examinations, illness reports, workmen's 
compensation claims, information 
concerning accommodations that may have 
been made, or other pertinent 
information.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran, to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claims.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998)

2. The RO should attempt to obtain 
appellant's service and personnel records 
from the GaARNG, if any, not already 
associated with the claims file and 
associate them with the claims folder. If 
not available, the RO should establish 
the reason for the non-availability. If 
the records have been sent to the 
National Personnel Record Center (NPRC) 
or other appropriate organization, an 
effort to obtain appellant's service, and 
ARNG personnel records from NPRC or other 
appropriate organization should be made.  

3. The RO should determine the 
appellant's military status during the 
period from June 1991 to the present 
time.  In particular, whether he was on 
periods of active duty, ACDUTRA, or 
INACDUTRA during this time, and, if so, 
the inclusive dates.   

4. The appellant should be requested 
to submit all 
of the underwriter, claims adjuster, 
and workmen's
compensation records, if any. 
Identification of
"Jones, Hill & Mercer, " and 
records sent to them
should be requested.  To the extent 
there is an
attempt to obtain records that is 
unsuccessful, the
claims folder should contain 
documentation of the
attempts made.  The appellant and his 
representative should also be 
informed of the
negative results.  38 C.F.R. § 3.159.

5. Following the above, and whether 
records are obtained or not, the veteran 
should be afforded a VA examination to 
determine the orthopedic and neurologic 
nature and etiology of any back disorder 
currently manifested, and the approximate 
date of onset of the disabilities, if 
any.  The claims folder should be made 
available to the examiners for review 
prior to the examinations.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail. 

After reviewing the claims folder 
including, hopefully, records obtained 
pursuant to the above, the examiner(s) 
should describe whether any back 
impairment found can reasonably be 
attributed to an active duty injury, or 
to other intervening accidents, and/or 
disorders. Specifically reference is to 
be made to the 1991, and 1994 GaARNG 
lifting accident reports, the private 
medical records, other medical disorders, 
other negative medical reports, and 
employment considerations.  All findings 
and opinions should be clearly set forth, 
and it should be noted whether the 
opinions reached were based in part by 
clinical history provided by the 
appellant.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.

6. Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

7. Thereafter, the RO should again 
evaluate the claim for service 
connection, to include whether the claim 
is well grounded.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  This document should 
include reasons and bases for the 
holdings.  Thereafter, the appellant and 
his representative shall be provided time 
to respond to the document.

Thereafter, to the extent benefits are not granted, the case 
should be returned to the Board for further appellate 
consideration, in accordance with appropriate appellate 
procedure.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


